Opinion filed September 24, 2015




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-14-00365-CR
                                  __________

                   BRANDI MARIE SPIVEY, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

                     On Appeal from the 35th District Court
                             Brown County, Texas
                        Trial Court Cause No. CR22492


                     MEMORANDUM OPINION
      Brandi Marie Spivey pleaded guilty to burglary of a building. TEX. PENAL
CODE ANN. § 30.02(a) (West 2011). The trial court deferred adjudication of her guilt
and placed her on community supervision for five years. Subsequently, the State
moved to adjudicate her guilt and asserted that she had violated the conditions of her
community supervision. At the hearing on the motion to adjudicate, Appellant
pleaded “true” to all but one of the alleged violations. After the hearing, the trial
court found that Appellant had violated the conditions of her community supervision
and revoked her community supervision. The trial court then adjudicated her guilty
of burglary of a building, assessed punishment at confinement for two years in a
state jail facility, and sentenced her accordingly. Appellant asserts one issue on
appeal. We affirm.
                         I. Evidence at Revocation Hearing
      Appellant’s community supervision included, in relevant part, prohibitions
against the following: (1) the use of alcohol or narcotics; (2) changing her residence
without permission; and (3) leaving Brown County without permission. By the
conditions of her community supervision, Appellant was required to (1) report each
month to the community supervision officer, (2) pay the various fines and fees
assessed against her, and (3) work at suitable employment. After the trial court
placed Appellant on community supervision, she self-reported methamphetamine
use to Melissa Hardy, her community supervision officer. Afterward, Appellant
agreed in writing to modified conditions of her community supervision and agreed
to submit herself to the sheriff of Brown County for transportation to a Substance
Abuse Felony Punishment Facility (SAFPF) to participate in a drug-abuse treatment
plan. Appellant failed to surrender to the sheriff for transport to an SAFPF. Later,
she told her community supervision officer that she would “rather go to State Jail
and be off probation.”
      The State moved to adjudicate Appellant guilty and alleged that she had
violated the conditions of her community supervision. Specifically, the State alleged
that Appellant (1) consumed alcohol, (2) used methamphetamine on four separate
occasions, (3) failed to work faithfully at suitable employment, (4) failed to perform
community service restitution, (5) failed to submit to an SAFPF, and (6) failed to
pay various fines and fees. The State subsequently amended its motion twice and
added further allegations that Appellant (1) used methamphetamine on three
additional occasions, (2) did not report to the community supervision officer for four


                                          2
months, (3) changed her place of residence without permission, and (4) left Brown
County without permission.
      Appellant pleaded true to each allegation against her except for the allegation
that she had failed to work faithfully at suitable employment. Appellant testified
that she had attempted to find suitable employment but was unable to do so because
of her criminal history. Appellant admitted that, during her period of community
supervision, she had used methamphetamine, had failed to submit to an SAFPF, had
failed to report to her community supervision officer, and had moved to New Mexico
without permission. Hardy corroborated Appellant’s testimony.
                                II. Issue Presented
      Appellant asserts on appeal that the trial court abused its discretion when it
found she had violated her community supervision and revoked it, then adjudicated
her guilty, and sentenced her to confinement for two years.
                              III. Standard of Review
      We review a trial court’s decision to revoke community supervision for an
abuse of discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006).
The State must show by a preponderance of the evidence that the defendant
committed a violation of the conditions of her community supervision. Id. at 763–
64; Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993). If the State fails to
meet its burden of proof, the trial court abuses its discretion if it revokes the
community supervision. Cardona v. State, 665 S.W.2d 492, 493–94 (Tex. Crim.
App. 1984).
                                   IV. Analysis
      When a trial court finds several violations of community supervision
conditions, we affirm the revocation order if the proof of any single allegation is
sufficient. Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim App. [Panel Op.]
1980); Hart v. State, 264 S.W.3d 364, 367 (Tex. App.—Eastland 2008, pet. ref’d).
                                         3
Furthermore, a plea of true alone is sufficient to support a trial court’s determination
to revoke community supervision. Lockett v. State, No. 11-10-00085-CR, 2012 WL
2989104, at *2 (Tex. App.—Eastland July 19, 2012, pet. ref’d) (citing Moses v.
State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979); Cole v. State, 578
S.W.2d 127, 128 (Tex. Crim. App. [Panel Op.] 1979); Hays v. State, 933 S.W.2d
659, 661 (Tex. App.—San Antonio 1996, no pet.)). When a defendant enters a plea
of “true,” she may not challenge the sufficiency of the evidence to support the
revocation. Id.
      Appellant pleaded “not true” to one of the State’s allegations: her failure to
work faithfully at suitable employment. Even if we assume, without deciding, that
the State did not prove this allegation, which we do not hold, Appellant pleaded
“true” to eighteen other violations. The trial court could have relied on any one or
more of those pleas of “true” when it revoked Appellant’s community supervision.
Because Appellant pleaded “true” to eighteen violations, we cannot say that the trial
court abused its discretion when it revoked her community supervision.
See Sanchez, 603 S.W.2d at 871. We overrule Appellant’s sole issue.
                               V. This Court’s Ruling
      We affirm the judgment of the trial court.




                                                      MIKE WILLSON
                                                      JUSTICE


September 24, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                           4